          Case: 1:21-cv-02157 Document #: 1 Filed: 04/21/21 Page 1 of 8 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

HELEN WEBB,                                         )
                                                    )
                   Plaintiff,                       )
v.                                                  )    No. 1:21-cv-2157
                                                    )
OLIVE GARDEN HOLDINGS, LLC,                         )
                                                    )    JURY DEMANDED
                   Defendant.                       )

                                       NOTICE OF REMOVAL

TO:       The United States District Court for the Northern District of Illinois.

          Plaintiff’s Counsel:    Adam Goodman
                                  Goodman Tovrov Hardy & Johnson LLC
                                  105 West Madison St., Suite 1500
                                  Chicago, IL 60602
                                  P: (312) 238-9592
                                  agoodman@goodtov.com

          NOW COMES Defendant, OLIVE GARDEN HOLDINGS, LLC, by its attorneys, LEWIS

BRISBOIS BISGAARD & SMITH LLP, and pursuant to 28 U.S.C. §1441, 28 U.S.C. §1446, and 28

U.S.C. §1332, hereby files its Notice of Removal of this cause to the United States District Court for

the Northern District of Illinois, from the Circuit Court of Cook County, Illinois, and respectfully

states:

          1.       On March 4, 2021, Plaintiff filed an action in the Circuit Court of Cook County, Law

Division, Cook County, Illinois, entitled Helen Webb v. OLIVE GARDEN HOLDINGS, LLC, Case

No. 2021 L 002594. (See Complaint, attached as Ex. A.) Defendant, OLIVE GARDEN

HOLDINGS, LLC, in said action now files this Notice of Removal. Upon receiving a file-marked

copy thereof, Defendant will serve this Notice of Removal upon Plaintiff as well as file a copy of




4851-6512-9446.2
        Case: 1:21-cv-02157 Document #: 1 Filed: 04/21/21 Page 2 of 8 PageID #:2




this Notice of Removal with the Clerk of the Circuit Court of the Cook County, Cook County,

Illinois.

         2.        A summons and copy of the Complaint was served on OLIVE GARDEN

HOLDINGS LLC on March 22, 2021. Accordingly, this Notice of Removal is timely filed within

the 30 day deadline.

         3.        Plaintiff is a citizen of the state of Illinois and currently resides and has resided in

Illinois.

         4.        Olive Garden Holdings LLC is a privately held limited liability company incorporated

in the state of Florida. Its principal place of business is located in the State of Florida, with its

headquarters located at 1000 Darden Center Dr., Orlando, Florida 32837. Therefore, Olive Garden

Holdings, LLC is a citizen of Florida.

         6.        The Complaint alleges that Plaintiff suffered personal injury when a waiter rammed a

food cart into her knee while she was sitting at a table of a restaurant owned and operated by Olive

Garden Holdings, LLC located at 3555 W. Addison Street, Chicago, Cook County, IL.

         7.        The Defendant’s counsel herein has a good faith belief that the amount in controversy

in this cause exceeds $75,000.00. Plaintiff alleges that she sustained injuries of a personal and

pecuniary nature that exceed the jurisdictional minimum of the Circuit Court of Cook County,

Illinois, County Department, Law Division. Plaintiff has demanded judgment in excess of

$50,000.00. Moreover, based on the allegations in the Complaint, Plaintiff is claiming she suffered

severe and serious injuries and will continue to suffer injuries of a personal and pecuniary nature.

Specifically, Plaintiff alleges she suffered a severe knee injury that resulted in her having a knee

surgery performed. In addition, Plaintiff’s counsel has stated that prior counsel demanded $400,000

prior to a suit being filed to settle the matter and that medical specials may exceed $75,000.00




4851-6512-9446.2
        Case: 1:21-cv-02157 Document #: 1 Filed: 04/21/21 Page 3 of 8 PageID #:3




         8.        Because this controversy is entirely between citizens of different states diverse from

the Plaintiff and the forum, and the amount in controversy exceeds $75,000, Defendant desires to

remove said cause from the Circuit Court of Cook County, Illinois, County Department, Law

Division, Cook County, Illinois to the United States District Court for the Northern District of

Illinois based on diversity jurisdiction.

         WHEREFORE, Defendant, Olive Garden Holdings, LLC, respectfully requests that this case

proceed before the United States District Court for the Northern District of Illinois as an action

properly removed.



                                                  Respectfully submitted,

                                                  /s/ Scott C. Bentivenga
                                                  Scott C. Bentivenga (ARDC No. 6198298)
                                                  Robert F. Kunkel (ARDC No. 6300269)
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                  550 West Adams Street, Suite 300
                                                  Chicago, Illinois 60661
                                                  P: (312) 345-1718
                                                  F: (312) 345-1778
                                                  Scott.Bentivenga@lewisbrisbios.com
                                                  Robert.Kunkel@lewisbrisbios.com




4851-6512-9446.2
            Case: 1:21-cv-02157 Document #: 1 Filed: 04/21/21 Page 4 of 8 PageID #:4
                                                                                       I lllllllIRIS
                                                                                                 ill   U
                                                                                                       l 1�lll 11111111111111 1111
                                                                                                     Y MARTINEZ
                                                       EXHIBIT A                       •   sc�dlJIV ClERK3 3                 *
                                                                                            COOK COUNTY, IL

                                                                                                         36443
                            CIRCUIT COURT OF COOK COUNTY, ILLINOIS
"'
,t
C)                             COUNTY DEPARTMENT, LAW DIVISION
N
0
0
...J
            HELEN WEBB,                                       )
                                                              )
0
N


                    Plaintiff,                                )
                                  vs.                         )
                                                              )   2021 L002594
N
0           OLIVE GARDEN HOLDINGS, LLC,                       )
                                                              )
                    Defendant.                                )
0                                                             )
0
w
                                               COMPLAINT
...J




              Plaintiff, Helen Webb, complaining of Defendant, Olive Garden Holdings, LLC, states as

       follows:

                                                  PARTIES

              1.     Plaintiff, Helen Webb, is a resident of Calumet City, lllinois.

              2.     Defendant, Olive Garden Holdings, LLC, is a Florida limited liability company

       with a restaurant located at 3555 W. Addison Street in Chicago.

                                           JURISDICTION AND VENUE

              3.     This Court has jurisdiction over this action pursuant to 735 ILCS 5/2-209.

              4.     Defendant is a Florida entity registered in Tllinois that conducts business in Cook

       County. The accident took place in Chicago and the amount in controversy exceeds $30,000.

                                                    FACTS

              5.     Defendant owns numerous Olive Garden restaurants across the state oflllinois.

              G.     The restaurant is open to the public including Ms. Webb.
Case: 1:21-cv-02157 Document #: 1 Filed: 04/21/21 Page 5 of 8 PageID #:5
Case: 1:21-cv-02157 Document #: 1 Filed: 04/21/21 Page 6 of 8 PageID #:6
Case: 1:21-cv-02157 Document #: 1 Filed: 04/21/21 Page 7 of 8 PageID #:7
Case: 1:21-cv-02157 Document #: 1 Filed: 04/21/21 Page 8 of 8 PageID #:8
